Exhibit 10.5


AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT


This AMENDMENT NO. 2 (the “Amendment”) to the Employment Agreement, dated May 1,
1997, as amended on June 30, 2005 (the “Employment Agreement”), by and between
Walco International, Inc., a Delaware corporation (the “Company”) and James C.
Robison (the “Executive”) is entered into as of the 7th day of May,
2008.  Animal Health International, Inc., a Delaware corporation, f/k/a Steer
Parent Corporation (“AHII”) is a party to this Amendment solely for the purposes
of Section 6(e) of this Amendment.


WHEREAS, on January 30, 2007, AHII completed an initial public offering of its
securities; and


WHEREAS, following such offering, the Company and the Executive desire to amend
certain terms of the Employment Agreement as set forth herein.


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows.


1.           Capitalized Terms.  All capitalized terms used, but not defined
herein, shall have the same meaning as prescribed in the Employment Agreement.


2.           Amendment to Section 2 of Employment Agreement.  Section 2 of the
Employment Agreement is hereby deleted and replaced in its entirety by the
following:


2.  Term.  The term of this Agreement shall commence on the effective date
hereof and shall continue until December 31, 2010, and thereafter shall
automatically extend for one or more additional one-year renewal periods,
subject to earlier termination pursuant to Section 5 hereof.


3.           Amendment to Section 5.4 of the Employment Agreement.  Section 5.4
of the Employment Agreement is hereby deleted and replaced in its entirety by
the following:


5.4           By the Company Other than for Cause.  The Company may terminate
the Executive's employment hereunder other than for Cause at any time upon
notice to the Executive.


4.           Amendment to Section 5.5 of the Employment Agreement.  Section 5.5
of the Employment Agreement is hereby deleted and replaced in its entirety by
the following:


5.5           Resignation by the Executive for Good Reason.  The Executive may
resign his employment hereunder for Good Reason, upon notice to the Company
setting forth in reasonable detail the nature of such Good Reason.  The
following shall constitute Good Reason for termination by the Executive: (i)
willful failure of the Company to provide the Executive the Base Salary and
benefits in accordance with the terms of Section 4 hereof other than, in the
case of a material reduction in Base Salary or benefits, any such reduction
which is part of a general reduction or other concessionary arrangement
affecting all employees or affecting that group of employees of which the
Executive is a member, (ii) a material diminution in the nature or scope of the
Executive's powers, duties or responsibilities without the Executive's prior
consent; provided, however, that any diminution of the business of the Company
or any of its Affiliates, including without limitation the sale or transfer of
any or all of the assets of the Company or any of its Affiliates, shall not
constitute "Good Reason", or (iii) any other material breach of this
Agreement.  If the Executive believes Good Reason exists for terminating this
Agreement, he shall give the Company written notice of the acts or omissions
constituting Good Reason within 90 days of the initial existence of such acts or
omissions, and no termination of this Agreement shall be effective unless and
until the Company fails to cure such acts or omissions within 30 days after
receiving the written notice and the Executive separates from service within two
years following the initial existence of the acts or omissions giving rise to
Good Reason.


5.           Compensation Due Upon Termination of Agreement in Accordance with
Sections 5.4 and 5.5 of the Employment Agreement.  In the event of a termination
of the Employment Agreement in accordance with Sections 5.4 and 5.5 of the
Employment Agreement, as revised pursuant to this Amendment, then the Company
and AHII shall have no further obligation to the Executive under the Employment
Agreement or otherwise, except for (a) payment of any earned but unpaid Base
Salary through the date of termination; (b) payment of any authorized but
un-reimbursed business expenses through the date of termination; (c) payment of
any earned, vested benefits (other than any entitlement to severance or
separation pay, if any) that the Executive may have under the applicable
provisions of any benefit plan or policy of the Company in which the Executive
is participating before the date of termination; and (d) payment of the
severance (the "Severance") described in Section 6 of this Amendment.  The
Executive shall not be entitled to the Severance if his employment is terminated
due to his death, due to his disability, by the Company for Cause in accordance
with Section 5.3 of the Employment Agreement, if the Executive resigns other
than for Good Reason, or because either party provides a proper notice of
non-renewal in accordance with Section 2 of the Employment Agreement, as revised
pursuant to this Amendment.


6.           Severance.  The Severance shall include the following:


(a)           Severance Pay.  The Company shall pay the Executive severance pay
(the "Severance Pay") an amount equal to 24 months of the Executive’s Base
Salary, minus applicable taxes and withholdings.  The Severance Pay shall be
paid as follows:  (i) $450,000 of the Severance Pay shall be paid in equal
semi-monthly installments on the fifteenth and last day of each month beginning
on March 31st of the year following the date of termination and ending on the
15th day of the month containing the second anniversary of the date of
termination, provided that the date of termination constitutes a separation from
service for purposes of Code Section 409A, and (ii) the remaining difference
between the amount equal to (x) 24 months of the Executive’s Base Salary less
(y) $450,000 of the Severance Pay, shall be paid in equal semi-monthly
installments on the fifteenth and last day of each month beginning on fifteenth
day of the month following the month in which the date of termination occurs and
ending on March 15th of the year following the date of termination, provided
that the date of termination constitutes a separation from service for purposes
of Code Section 409A and provided further that the Company receives no later
than 45 days after the date of termination the release of claims described in
Section 7 of this Amendment.


(b)           Company Vehicle.  On the 30th day following the effective date of
the release of claims referenced in Section 7 of this Amendment, the Company
shall transfer title and ownership to the Executive of the Company vehicle
provided for his use before the date of termination.


(c)           Medical and Dental Insurance.  Subject to any employee
contributions applicable to active employees generally, if the Executive is
entitled to continue his coverage under applicable law and plan terms and timely
elects to continue medical, dental and vision insurance continuation coverage
following the date of termination under the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"), the Company shall provide for such coverage at the
Company's expense for 18 months following the date of termination in accordance
with Section 8 of this Amendment (the "MDV Premium Payments").  If the Executive
thereafter exhausts his COBRA coverage eligibility and obtains subsequent
medical, dental and/or vision insurance coverage by purchasing an individual
insurance policy that is reasonably acceptable to the Company, the Company shall
reimburse the Executive for the cost of such coverage in accordance with Section
8 of this Amendment (the "MDV Reimbursement").  Such MDV Reimbursements shall be
made as soon as practicable, but in no event later than the last day of the
calendar month following the calendar month in which such costs were
incurred.  The Company's obligation for MDV Reimbursements under this Section
6(c) shall extend (i) for six months; or (ii) the date the Executive obtains
other group health insurance coverage (as a result of subsequent employment,
marriage, or otherwise) through another employer's group health insurance plan,
whichever is sooner.  The Company's obligations under this Section 6(c) are
conditioned on the Executive communicating with the Company as necessary to
facilitate payment and promptly notifying the Company's General Counsel in
writing if he becomes eligible for other group health insurance coverage through
another employer's group health insurance plan.


(d)           Life and Long-Term-Disability Insurance.  The Company shall
continue to pay the premiums on the Executive's life and disability insurance
policy provided under Section 4.7 of the Employment Agreement in effect
immediately before the Termination Date for 18 months following the date of
termination in accordance with Section 8 of this Amendment (the "Life/Disability
Premium Payments").  If the Executive thereafter elects to continue such life
and disability insurance coverage, the Company shall reimburse the Executive for
the cost of such coverage in accordance with Section 8 of this Amendment (the
"Life/Disability Reimbursement").  Such Life/Disability Reimbursements shall be
made as soon as practicable, but in no event later than the last day of the
calendar month following the calendar month in which such costs were
incurred.  The Company's obligation for Life/Disability Reimbursements under
this Section 6(d) shall extend (i) for six months, or (ii) the date the
Executive obtains other life or disability insurance, as applicable and of
comparable coverage, as a result of subsequent employment, whichever is
sooner.  The Company's obligations under this Section 6(d) are conditioned on
the Executive communicating with the Company as necessary to facilitate payment
and promptly notifying the Company's General Counsel in writing if he becomes
eligible for other life insurance coverage through another employer.


(e)           Extension of Vesting Period for Stock Options.  AHII shall
continue to vest and make exercisable for 24 months after the date of
termination any unvested stock options awarded to the Executive pursuant to the
Executive under the Animal Health International, Inc. 2007 Stock Option and
Incentive Plan (the "Stock Option Plan") and those certain two Incentive Stock
Option Agreements with the Executive (the "Stock Option Agreements").   In no
event shall stock options awarded to the Executive be exercisable more than 10
years after their grant date.


7.           Conditions on Payment of Severance.  Notwithstanding any other
provision in the Employment Agreement or this Amendment, the Company's
obligation to pay the Severance to the Executive is subject to the condition
that the Executive complies with his post-termination covenants under Sections
9.1 and 9.3 of the Employment Agreement, as revised pursuant to this
Amendment.  The Company shall have the right to suspend or cease payment of any
Severance as well as to seek restitution of any Severance already paid, if such
covenants have been breached by the Executive but all other provisions of this
Agreement shall remain in full force and effect.  The Company's payment of
Severance to the Executive is also subject to the condition that the Executive
signs a release of claims in a form satisfactory to the Company within
forty-five (45) days of the date he receives notice of termination of his
employment or the date he receives a copy of the release of claims, whichever is
later, and upon his not revoking the release of claims thereafter as permitted
by applicable law.


8.           Limit on Company Obligations for Premium Payments and
Reimbursements.  In no event shall the Company's obligations to make the MDV
Premium Payments and the Life/Disability Premium Payments exceed a combined
total of $1,000 per month.  The Company shall each month initially apply the
$1,000 toward any outstanding MDV Premium Payments and then toward any
outstanding Life/Disability Premium Payments.  In no event shall the Company's
obligations to make the MDV Reimbursements and Life/Disability Reimbursements
exceed a combined total of $1,000 per month.  The Company shall each month
initially apply the $1,000 toward any outstanding MDV Reimbursements and then to
any outstanding Life/Disability Reimbursements.


9.           Internal Revenue Code Section 409A.  The Employment Agreement, as
revised by this Amendment, is intended to be exempt from the tax imposed by
Internal Revenue Code section 409A and its related rules, regulations, and other
guidance ("Code Section 409A") and any ambiguous provisions shall be construed
in a manner that is compliant with or exempt from the application of Code
Section 409A.  If a provision of the Agreement would result in the imposition of
an applicable tax under Code Section 409A, such provision shall be reformed to
the extent permissible under Code Section 409A to avoid imposition of the
applicable tax, with such reformation effected in a manner that has the most
favorable tax result to the Executive.  The parties shall cooperate and work
together in good faith to take all such action as reasonably may be necessary or
appropriate to effectuate the intent of this paragraph.  Notwithstanding the
preceding sentence or any other provision of the Employment Agreement, as
revised by this Amendment, the Executive shall be solely responsible for any
risk that the compensation to be paid by the Company to the Executive pursuant
to the Employment Agreement, as revised by this Amendment, may be subjected to
the tax imposed by Code Section 409A.


10.           Reimbursement for Physical Examinations.  Company shall, as
additional compensation during employment, reimburse the Executive for an annual
physical medical examination by the Executive’s private physician in an amount
not to exceed $3,000 in any Company fiscal year.


11.           Amendment of Section 9.1 of the Employment Agreement.  Sections
9.1 of the Employment Agreement is hereby deleted and replaced in its entirety
by the following:


9.1           While the Executive is employed by the Company and for a period of
three years after his employment terminates (the "Non-Competition Period"), the
Executive shall not, directly or indirectly, whether as an owner, partner,
investor, consultant, agent, employee, co-venturer, or otherwise, compete with
the Company or any of its Affiliates within the United States (or within any
county of any of the states hereof), Mexico, Canada, or Brazil.  Specifically,
but without limiting the foregoing, the Executive agrees not to engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during the Executive's
employment.  Restricted activity includes without limitation accepting
employment or a consulting position with any Person who is, or at any time
within twelve (12) months prior to termination of the Executive's employment has
been, a customer or supplier of the Company or any of its Affiliates.  For the
purposes of this Section 9, the business of the Company and its Affiliates shall
include all of the Products and the Executive's undertaking shall encompass all
items, products and services that may be used in substitution for Products.


12.           Amendment of Section 9.3 of the Employment Agreement.  Section 9.3
of the Employment Agreement is hereby deleted and replaced in its entirety by
the following:


9.3           The Executive further agrees that while he is employed by the
Company and for a period of three years thereafter, the Executive will not hire
or attempt to hire any employee of the Company or any of its Affiliates, assist
in such hiring by any Person, encourage any such employee to terminate his or
her relationship with the Company or any of its Affiliates, or solicit or
encourage any customer, supplier, licensee, franchiser or other entity with a
business relationship with them or, in the case of a supplier, to conduct with
any Person any business or activity which is conducted or could be conducted
with the Company or any of its Affiliates.


13.           Entire Agreement.  This Amendment constitutes the sole and entire
agreement of the parties with respect to the second amendment of the Employment
Agreement; supersedes all prior verbal and written understandings and agreements
between the parties relating to its subject matters; and may not be modified
except in a writing signed by both parties.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above:


                                                                       
 EXECUTIVE    
 WALCO INTERNATIONAL, INC.          /s/ James C. Robison  By:  /s/ William F.
Lacey  James C. Robison   Name:  William F. Lacey    Title:  Senior V.P. and
C.F.O.        ANIMAL HEALTH INTERNATIONAL, INC.    Solely for the purpose of
Section 6(e) hereof        By: /s/ William F. Lacey    Name:  William F. Lacey  
 Title:  Senior V.P. and C.F.O.

 
 

